DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1 and 7.
Specification
The disclosure is accepted.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
The Applicant has argued the art used in the outstanding rejections do not teach “an output opening extending in the longitudinal direction formed on an upper surface”.
The Examiner does not agree. Shimada at fig.1a clearly shows the light to be output from the upper surface while fig.1b shows an opening extending in the longitudinal direction formed on an upper surface via the material of the p-electrode being formed to only cover the upper edge of the top surface (note also point ‘P’ and the related description of fig.4). The remainder of the top surface on which the electrode material is not present can therefore be considered an opening in the electrode from which the light is emitted. It is noted that this opening must be intentionally formed to enable the light emission as Shimada has taught the p-electrode material to be light blocking (pg.1 col.1 para.3).
The Applicant has further argued Dijaili teaches away from using an opening in the upper electrode for light emission based on the high reflectivity mirrors, reflective electrodes and noise teachings.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 has been amended to include λ1 and λ2. These variables have not been defined in claim 7 or claims 1 and 3 from which claim 7 depends, making the meets and bounds of the claim unclear.
For purposes of examination, the limitations will be understood to be referring to λ1 and λ2 as outlined in claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (“Slow light amplifier laterally integrated with VCSEL, Applicant submitted prior art) in view of Dijaili et al. (US 2003/0095326).
With respect to claim 1, Shimada teaches a surface-emitting laser comprising: an output unit having an oblong-shaped VCSEL (vertical-cavity surface-emitting laser) structure (fig.1 slow light amplifier); and a driving circuit structured to inject a current value into the VCSEL structure so as to maintain an amplification state (fig.1 upper p electrode, bottom n electrode), wherein the output unit is structured such that a coherent seed light is received via one end of the VCSEL structure in a longitudinal direction, such that the seed light propagates as a slow light through the VCSEL structure in a longitudinal direction while being reflected multiple times in the VCSEL structure in a vertical direction 
With respect to claim 3, Shimada teaches a seed light source structured to generate the seed light and the output unit are integrated adjacent to each other in the longitudinal direction such that they share the VCSEL structure (fig.1).
With respect to claim 6, Shimada teaches the device outlined above, but does not teach an upper DBR (Distributed Bragg Reflector) of the VCSEL of the output unit is structured to have a greater number of layers than those of the upper DBR of the VCSEL structure of the seed light source. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple amplifier stages with increasing upper DBR layers in the device of Shimada as taught by Dijaili in order to increase the amplification in a desired manner by balancing noise.
Note this results in the zig-zag type bend in the output unit when following the path of light reflection with the vertical offsets from increasing DBR layers.


Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Walker et al. (US 7065300).
With respect to claims 2 and 4, Shimada, as modified, teaches the device outlined above, but does not teach a wavelength lambda1 of the seed light and an oscillation wavelength lambda2 provided by the VCSEL structure of the output unit satisfy a relation lambda1 ≠ lambda2, such as lambda1 < lambda2. Walker teaches a similar seed source (fig.4 #410) used as an input to a VCSEL type amplifier (fig.4 #500) wherein the materials of each of the active regions are taught to be similar (col.10 lines 33-38) without a teaching of the materials needing to be identical. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize similar but not the same materials for the active regions of the seed source and VCSEL amplifier of Shimada as taught by Walker in order to provide sufficient amplification of the seed light (Walker, col.10 lines 33-38) while enabling selection of desired materials to fit manufacturing constraints as Walker has demonstrated similar Note that dissimilar materials would produce different wavelengths such as lambda1 < lambda2.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 7, Shimada, as modified by Walker to have λ1 and λ2, further teaches the VCSEL structure of the seed light source comprises a low-refractive-index layer (the AlGaAs layer of the reflector is of a lower index than the InGaAs layer in the active region and would continue to enable λ1 and λ2).

Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier boosting single mode power”, Applicant submitted prior art).
With respect to claim 5, Shimada, as modified, teaches the device outlined above, but does not teach the VCSEL structure of the seed light source and the output unit comprises an air gap layer, and wherein the air gap layer on the seed light source side is structured to have a variable thickness that can be controlled by means of a micromachined structure. Nakahama teaches a similar seed source with VCSEL amplifier structure (fig.1a) wherein the use of a MEMs adjustable air gap is taught (fig.1a air gap, title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the device of Shimada to make use of a MEMs controlled air gap in the seed source and VCSEL amplifier units as taught by Nakahama in order to adjust the output wavelength.
With respect to claim 8,  Shimada teaches the device outlined above, but does not teach the seed light source has a coupled resonance structure. Nakahama further teaches an oxide formed to provide a coupled resonance structure (final paragraph pg.547 to beginning paragraph pg.548). It would 
With respect to claim 10, Shimada teaches the device outlined above, but does not teach an optical confinement layer that forms the active-layer VCSEL structure is structured to have a refractive index that is smaller than an average refractive index of the upper DBR and the lower DBR so as to cut off a waveguide mode due to total reflection. Nakahama further teaches the device to be designed such that a cut-off wavelength (waveguide mode) is established for the plane wave (Nakahama, final paragraph pg.547). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the cut-off waveguide structure of Nakahama in the device of Shimada to confine operation to a desired wavelength of light.
Shimada and Nakahama do not specify the cut-off is established via the active region refractive index being lower than an average refractive index of the DBRs. The particular means of establishing the cut-off wavelength does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the refractive index modification means to establish a cut-off wavelength by an obvious engineering design choice allowing for production of desired wavelength via an equivalent means (see MPEP 2144.06 II) as cut-off wavelength selection via index differences in waveguides is well known in the art (see Conclusion section below).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6847769 teaches the relationship between refractive index differences in the core/clad of an amplifier (abstract).

Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier”, The Japan Society of Applied Physics, MOC’11, 10/30-11/02-2011)
2018/0059586

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828